This is a petition for a writ of certiorari. A citation to show cause why the prayer of the petition should not be granted was duly issued and served on the respondents who appeared and filed an answer. *Page 67 
The principal relief sought in the petition, which was brought by eight members of the common council of the city of Woonsocket against the president and clerk of that body, was that the election of certain officers of that city at a meeting of the common council held on October 27, 1947 be declared to be illegal and null and void; that the official minutes thereof which recorded such election and also the final adjournment of the meeting be quashed; and for such other and further relief in that connection as the court might deem necessary.
Apparently the gist of the complainants' case is that the election of officers and the adjournment of the meeting, as above mentioned, were consummated on a voice vote of a minority of the members of the common council, whereas, as a matter of fact, certain of the complainants had properly demanded roll-call votes on the questions in dispute and were supported by all the complainants constituting a majority but had been denied such roll-call votes by the alleged improper rulings of the presiding officer. The respondents, however, contended that in the circumstances the rulings in question were justified.
Not long after the hearing on the merits, this court was informed by the attorneys representing the respective parties that a special meeting of the common council of Woonsocket had been held March 16, 1948, and a true copy of the pertinent portion of the minutes of that meeting attested by the city clerk was submitted to us by the attorneys. From this copy it appears that at such special meeting fourteen of the fifteen members of the common council were present; that certain persons were nominated and elected to fill the same offices which the council had attempted to fill at the questioned meeting of October 27, 1947; that such persons were elected on a roll-call vote; and that the special meeting was finally adjourned on motion after an affirmative vote of the same kind.
From this it appears that, by the action of the respondents and by the council itself as a whole at the special *Page 68 
meeting, the petitioners to all intents and purposes have now obtained the substantial relief they had sought by the petition under consideration. This being so it is our opinion that the questions raised in the instant case are in effect moot. We therefore see no reason for considering such questions further at this time.
The court is of the opinion that in the existing circumstances the present petition should be denied and dismissed without prejudice.